Data transfer to the US by Member States on the basis of Memoranda of Understanding (debate)
The next item is the debate on:
the oral question to the Commission by Sophia in 't Veld and Alexander Alvaro, on behalf of the Group of the Alliance of Liberals and Democrats for Europe, and Birgit Sippel, on behalf of the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, on data transfer to the US by Member States on the basis of Memoranda of Understanding - B7-0555/2010),
the oral question to the Commission by Rui Tavares and Marie-Christine Vergiat, on behalf of the Confederal Group of the European United Left - Nordic Green Left, on data transfer to the US by Member States on the basis of Memoranda of Understanding - B7-0558/2010), and
the oral question to the Commission by Jan Philipp Albrecht, on behalf of the Group of the Greens/European Free Alliance, on data transfer to the US by Member States on the basis of Memoranda of Understanding - B7-0561/2010).
author. - Madam President, I shall be fairly brief. I think the oral question is very clear. We are currently working on a PNR package. The Commission has prepared three draft mandates for negotiations with the United States, Canada and Australia. In the meantime, however, the Member States are negotiating bilaterally with the United States about the transfer of personal data, or rather, giving the United States access to European databases, including passenger data.
Before this House can take a position on any PNR proposal or any PNR agreement, we need to know what the situation is. If the Member States are agreeing bilaterally with the United States to transfer PNR data, then I wonder what we are doing in this House.
I have also been told - but there is no way of verifying this because the bilateral agreements and the bilateral negotiations are secret - that it may concern PNR data of non-EU citizens or EU citizens on flights with destinations other than the United States, and therefore, they are not covered by a possible EU-US agreement. We need clarification on that before we continue the talks on PNR.
Finally, Commissioner, last weekend, I stumbled over another item that we have not been informed about and that might be relevant for this debate. It is a programme called 'One-Stop Security' which the Commission is apparently currently negotiating with the United States Transport Security Authority. This would involve the lifting of security checks for US travellers coming to Europe and vice versa.
I find it rather strange that the security checks for European citizens travelling to the United States are becoming stricter and stricter - we even have to pay for our ESTA (Electronic System for Travel Authorisation) submission - and, at the same time, the European Commission is negotiating the lifting of security checks for Americans coming this way.
It is about time that the European Commission informs us fully about this programme and about the state of the negotiations, and I would like to know - and I will conclude on that - if it is indeed the case that the United States imposed the security standards which would make this programme possible.
author. - (DE) Mr President, ladies and gentlemen, the Treaty of Lisbon has been mentioned many times today. I should like to say something positive about it for once. Most of our citizens think it is a good thing that we can travel in Europe without borders, that we can move freely about Europe for the purposes of education, work and leisure. However, in so doing, we naturally leave a data trail behind us. For a long time now, our data has not just been stored in one Member State, but is spread throughout the European Union. That is precisely why it is a good thing that we have greater powers at European level in this area - which concerns the protection of data relating to European citizens - because our citizens quite rightly expect their data to be well protected everywhere in Europe and they do not expect large amounts of data to be passed on unnecessarily, possibly even to third countries.
How are we, as the European Union - and I will make myself absolutely clear: as the European Parliament and Council; in other words, together with the Member States - supposed to ensure this protection if it is the case that while we, as the European Union, are negotiating with third countries on the forwarding of data - over what data is actually required, the purpose for which it is to be used and the safeguards that are necessary in order to protect this data - at the same time, individual Member States are negotiating with third countries on data? Especially since we do not even know what data they are talking about, what security standards are being maintained, whether duplicate data is possibly being forwarded, or even whether data is being forwarded that we would not allow to be forwarded at European level.
There is also another aspect that the Member States are perhaps not taking into sufficient consideration. If a Member State negotiates with a third country, how then can I ensure - how can and will the individual Member State ensure - that only the data of its own citizens is, in fact, forwarded, if any data is forwarded at all? We now have databases within the European Union that collect data on all kinds of citizens at a central point and to which many authorities in European countries have access. In other words, if my data is stored somewhere in country A and country A decides to forward data, will my data also be forwarded to a third country? This cannot be the added value in the European Union that was intended when, for good reason, we negotiated the Treaty of Lisbon. The Member States, too, need to take note of the new balance of power between the institutions, must act accordingly, and must stick to the rules, which state that data protection is a European matter. We need to ensure at European level that as little data as possible is forwarded and only for narrowly defined purposes, and that this is not all undermined by bilateral initiatives.
Mr President, ladies and gentlemen, on many occasions over the last year, we have discussed various matters relating to data protection and the privacy of European citizens, and we have said that in order to ensure the physical safety of people who travel, for example, by aeroplane, we should protect the personal data of European citizens. This is an exchange that has both legal and political implications that Parliament should carefully consider.
We know that this is like building a house from the roof down: every time we have a problem, we try to solve that problem. First, we had Secure Widespread Identities for Federated Telecommunications (SWIFT), and now Passenger Name Record (PNR). Yet we are failing to build the house from the foundations upwards. In other words, we are not first determining what the general thinking in Europe is on data protection, and then applying it across the board to every matter and every international partner, whether it be the US today, or China, South Korea, or Saudi Arabia in the future: any of the international partners who request this type of data.
Obviously, while working in this fragmented and piecemeal way, we are already dealing with an extremely difficult framework, and Parliament has tried to make sense of this. We all know, however, that things should be quite different. If the situation is already bad, however, it is becoming even worse if reports are confirmed that certain Member States have been negotiating Memoranda of Understanding with the US which allow the direct transfer of data regarding passengers who are travelling from those Member States to the US.
I would like to make clear here that my main complaint is not with the US. The US is one of our international partners; it is a country that has many things to admire and with whom we have common interests. I am, however, complaining about the Member States that are breaking with the negotiations that we should be having at European level. This shows disloyalty on the part of those Member States, and it undermines not only the negotiations which are under way with the US, but also interinstitutional understanding within the EU itself. It also undermines the possibility that we might later reach an agreement with the US - a framework agreement on data protection, for which Mr Albrecht is the rapporteur.
This is also the kind of attitude that can have unpredictable effects, because if the US is now negotiating with individual Member States, what is to stop it from later exchanging citizens' data with individual airlines, or even via a direct approach, dealing with them individually at the time of buying a ticket?
Someone has to stand up and defend the rights of the 500 million European citizens. Parliament has been doing it at this level. It is important that the Commission, the Member States and the US are aware that, in the case of PNR, Parliament has its finger on the button. Moreover, as it has already shown in the case of SWIFT, Parliament is not afraid to use its prerogatives, whether in order to interrupt an interim agreement or to reject a permanent agreement which does not meet the guarantees on data privacy and security concerning European citizens.
author. - (DE) Mr President, representatives of the Commission, I urge you to take this question that we have asked extremely seriously, because what we are concerned with here is the fundamental matter - as has just been said - of whether there is any point in working on data protection provisions if, at the same time, agreements are being negotiated behind the back of the European Parliament, and perhaps even behind the backs of the national parliaments, that undermine these standards.
Close transatlantic cooperation on security - all transatlantic cooperation - is very important, particularly when it comes to creating an area of freedom and justice. However, we must not allow this to result in collective security interests being asserted while individual freedoms and basic rights are left behind. This applies particularly to data protection in international cooperation.
As Parliament, we have repeatedly made clear over many years that we consider it important in all these measures - whether it is the forwarding of PNR data or access to SWIFT banking data - that there are generally applicable data protection principles that can also be implemented at an individual level. This is something that is constantly being neglected. For this reason, as Parliament, we have also made it clear that we want to have general standards that are applicable throughout the EU and which are then agreed with the US. I was rapporteur for the EU's framework agreement with the US and I feel obliged to say that it is highly important that this applies not just to EU agreements by the Member States, but also to Member States' agreements. It is obvious that this is an area in which powers are shared; in other words, bilateral agreements by Member States with the US will always exist in parallel. There is nothing wrong with that, provided firstly, that these do not result in a lowering or undermining of the standards agreed jointly at European level - which is what this debate is about - and secondly, that they remain within the legal framework in force.
Now, following the entry into force of the Treaty of Lisbon, we not only have the situation that the European Parliament has quite rightly been involved in these matters, but we also have a legal framework that states that where powers are shared, then it is the case that if regulations have been passed at EU level - such as for PNR data - then this area is out of bounds to the Member States. In my opinion, the Member States cannot then be allowed to start their own negotiations with the US in this area, because this quite simply undermines our negotiating position on data protection.
I therefore urge you, as the European Commission, to intervene in this matter where the Member States are concerned and to make it clear to the Council Presidency that these negotiations must be halted and that, above all, the legal basis that applies post Treaty of Lisbon must be clarified. It is clear to us, as Parliament, that the EU needs to speak with one voice in the negotiations, and the Commission - whose proposals I consider correct in many cases - should also be told that the following clear principle must apply at all accounts: we must negotiate with one voice only, and not constantly conduct new negotiations on a bilateral basis.
Member of the Commission. - I very much welcome questions from Members of Parliament. I would like to declare from the very beginning that the Commission shares their sensitivities on the protection of the data of our citizens.
Let me refer to the issue from the very beginning. You perhaps know that this is not a new issue. In August 2007, the United States modernised the Visa Waiver Programme by adding certain conditions to further enhance security. We have to admit that these conditions affect all EU Member States, whether they are in the US Visa Waiver Programme or not. They provide that, in order for a country to enter or to continue to be in the Visa Waiver Programme, it would need to agree to cooperate with the United States on law enforcement issues. In particular, it would need to exchange law enforcement information.
This new law led the EU to follow a twin-track approach, as you have already mentioned. Under the EU track, negotiations started between the EU and the United States regarding certain conditions for access to the US Visa Waiver Programme which fall under EU competence. The EU track dealt with the return policy of all nationals, security of travel documents and airport security. These issues fall under our competence.
The bilateral track, which still exists between the US and individual Member States, was used to satisfy the United States' requirement for cooperation on counter-terrorism initiatives and information sharing. For Member States not yet in the Visa Waiver Programme, concluding agreements on these issues is a pre-condition to be designated as a Visa Waiver Programme country. We have to take care of this.
For Member States already in the Visa Waiver Programme, such negotiations would take place at a later stage, so it is much easier for them. According to information the Commission gathered from the Member States, this is the only way to deal with the issue. Eight Member States signed Memoranda of Understanding with the United States stating that they agreed to cooperate with the United States on such matters. These are the Czech Republic, Estonia, Greece, Latvia, Lithuania, Hungary, Malta and Slovakia. This was the problem they were trying to solve. In this way, these eight Member States were able to join the Visa Waiver Programme, which is why they did it.
The Commission understands that the Memoranda of Understanding were not intended to be, in themselves, the legal basis for the exchange of data between the United States and the relevant Member States. They merely express the intention of the two parties to have specific arrangements and agreements to govern the exchange of data. This is what they are about.
I have to underline that information about the precise content of the Memorandum of Understanding is held by the Member States themselves. This includes the categories of data that are covered by them. Therefore, if the European Parliament wants to seek additional information, you have to seek it from the Member States concerned.
However, the Commission - and I am coming to our responsibility now - has ensured that the United States would not request bilateral arrangements with the Member States on the exchange of PNR data since this was a matter falling within EU competence under the relevant EU-United States PNR agreement. This is what we have done.
Finally, in the negotiations on the EU-US Agreement, there was an exchange of letters to record that the US legal requirements for continued participation in the VWP were satisfied for matters which fall under EU competence. In this context, the Commission made clear that this exchange of letters, which is part of ongoing negotiations, could not provide access to the EU database.
Mr President, Commissioner, ladies and gentlemen, I have listened to your responses and I must confess that I am perplexed, because on the one hand, the Commission says that if we want more information, we must go and knock on the door of the Member States. This can only be interpreted one way: the Commission says that it has no ability to put pressure on the Member States or to intervene in this matter. On the other hand, however, it then says that the Commission asked the US Government not to request data which undermine access to European databases. I do not understand why the Commission thinks that it is easier to go and ask the US Government instead of establishing contacts with the Member States and the governments of the EU Member States.
I must confess that there seems to me to be only one explanation for this: it shows that the Commission is in a weak position and means that the concerns that Parliament has expressed on this matter make complete sense. We are primarily concerned with the fact that the US has used a 'divide and conquer' strategy, apparently with impunity. Secondly, we are concerned with the fact that several Member States have decided to pursue bilateral relations and negotiations, showing a certain lack of European solidarity. Yet we are also worried about the attitude of resignation and shirking of responsibility on the part of the European institutions, which does not give us any greater power in negotiation.
Europe must have a voice on this issue. We must ensure that there is no access to databases through bilateral agreements. Moreover, the cloak of secrecy that surrounds these negotiations, the fact that certain representatives from the Member States or national parliaments have revealed the contents of Memoranda of Understanding, and the fact that this Parliament continues to lack information on this issue, are fundamental reasons to back up our concern, and this has not been resolved by the answers that the Commission has just given.
Mr President, I would like to express my great thanks to the Commissioner, who is answering this question on behalf of her colleague, Mrs Malmström. We very much appreciate your doing so. To be honest, however, I think we are not working from the same facts. The essence of this is not just about the use of DNA databases. My fellow Members have avoided mentioning that explicitly: the requesting of DNA data, the requesting of fingerprints, the requesting of data on criminal convictions - and all via the system that we created with the Prüm Convention. Where that is concerned, we are talking about an elementary part of European policy.
Quite honestly, that is not really what concerns me here. That is something we can talk about, we can have an exchange on it, we can find and debate ways and means if we consider it right to do so. What annoys me is that neither the Council nor the Commission has the backbone to tell the US that its behaviour is not acceptable. You cannot use the Visa Waiver Programme to blackmail Member States - in this case Austria, hardly a new Member State - by saying: we will take away your visa waiver if you are not prepared to give us this data. What is interesting to note is that a Member State of the European Union cannot unilaterally withdraw its visa waiver from the US - in response, so to speak - because our agreement states that it is the EU as a whole that grants the visa waiver. What annoys me is the tone, and that nobody has the backbone to stand up and say that while we want to work with you and have a transatlantic partnership, in any good relationship - just as in any good marriage - good manners and respect are an important part of making it work. That is precisely what we expect from our relationship with the people of the US and with US policy, and we would like the Commission and the Council to place greater emphasis on this.
(DE) Mr President, as soon as the SWIFT agreement had been negotiated, it became clear that what had been sold to us as data protection was, in fact, an embarrassing case of Europeans having pulled the wool over their own eyes. Now my opinion has become official: the EU's own monitoring system has not - as I suspected - turned out to be a placebo, a sedative for critics, within the space of a few years, but rather after just a few months.
It is clear that the US does not give a fig about agreements. Once again, the US has shown that it is not interested in partners, but at best only in states that say yes and amen to every omnipotent act of the almighty US. We have had to grit our teeth and acknowledge that for years, the US has been eagerly helping itself to European banking data, and that when we then insisted on European standards of data protection in an agreement and appointed an EU monitoring system, the US was happy to agree to this because it could still have untrammelled access to data via the bilateral back door.
In my opinion, we should not wait for the next transatlantic talks, but should bring this nightmare to an end right now.
(DE) Mr President, Commissioner, ladies and gentlemen, I should like to endorse what one of the previous speakers said. We greatly appreciate your coming here personally and making a statement. I realise that this is not your specialist area. However, I feel bound to state that the Commission's statement is extremely unsatisfactory. Something has happened here to which I really must draw your attention.
All the main groups in this House want to discuss the principle. We are appalled, to put it mildly, that the Commission is not taking action. It was the same with SWIFT. At the last plenary session, we had to make the Commission aware of the USD 14 entry fee. Today, a fellow Member has quite rightly asked: What is the Commission doing? What are the Member States doing? Now I hear that there are even discussions on giving Americans preferential treatment over Europeans!
We need to state quite clearly that we want to have a very serious discussion with the Commission on the fundamentals. The fundamentals include reciprocity at least. It means that rather than allowing access to European data, such data must be retrieved under a push procedure. These are principles that are now even more warranted; likewise, citizens' rights - namely that the citizen has a right to know what data about him is being used where, and how it is being used, and naturally, this should be based on a European concept. What we are hearing today is that the Commission is actually weakening our negotiating position with the US by not going to the Member States and coordinating this, and secondly, by not taking action itself.
When will the negotiations start? When is action going to be taken? In the case of SWIFT, pressure from Parliament resulted in this suddenly being done within a month. We need to see the same kind of action in respect of PNR and data in general.
(CS) Although it is necessary to fight terrorism vigorously and with all means available, it is not possible, in the context of international cooperation in this area, to circumvent the democratic standards which operate in the nations of the transatlantic area. I am therefore very disappointed that in the latest case of bilateral contractual relations between the Union and the US, the Commission and the Member States have not learned the lessons from past mistakes, and are making deals behind the backs of the European Parliament and the national parliaments. Because of the rapid agreement, which seems to be more tailored to the needs of the American pre-election campaign, they call legitimacy, transparency and democratic control into question. Furthermore, all of this comes at a time when the US has imposed a fee on the visa waiver scheme for the Union, which was signed on the basis of European public opinion. Personally, I do not have a problem with transferring selected personal data on European citizens, such as air passengers, to developed democratic countries, but it must take place in accordance with all legal provisions in a way that can be examined by an independent body, such as Members of Parliament or judges.
(SK) Transfer of citizens' personal data is always a sensitive issue, be it from the civil perspective or the human rights perspective.
Transfer of data about the citizens of the Member States of the European Union as regards the United States is justified particularly by our counter-terrorism efforts and our joint interest in the safety of our citizens. This is certainly a noble cause, but at times, I have the feeling that in the name of the war on terror, we are increasingly depriving our citizens of their privacy. I have no wish to devalue the negotiations between the European Union and the US, and I remain convinced that the US is our closest ally. On the other hand, the mere fact that the US negotiates both individually and bilaterally with the Member States and not solely with the European Union as a whole already speaks for itself.
In conclusion, I would like to support those Member States that have already concluded a memorandum. This happened because these particular countries had had visa-based relationships with the United States, and because the European Union was not acting as one, those countries had no other choice but to sign the bilateral memoranda. However, I believe that in future, the European Union will take a more prominent role as opposed to the individual Member States.
(SK) I firmly believe that we must continue our efforts to counter terrorism which continues to represent a great danger to the civilised world.
However, the handling of the personal data of travelling Europeans under the pretext of counter-terrorism prevention appears to be uncoordinated and unorganised. It is the United States that is the main collector of personal data, collecting data relating to European Union citizens both on the basis of agreements with the European Union and on the basis of bilateral agreements made with individual countries. I believe that this twin-track approach should no longer be tolerated. We should amend the handling of personal data relating to EU citizens in such a way as to prevent the right to personal data protection being violated by some semi-legal procedures of the Member States. In our relationship with the US, we must therefore apply reciprocity and painstakingly ensure that the rules are acceptable to us Europeans too, and that European data or the data of EU citizens are shared in accordance with the rules that are in force in Europe.
Mrs Morvai, I am taking this intervention as an exception. Colleagues, the one minute intervention does not work at the last minute. If you want to participate in this process, I kindly ask you to raise your hand way in advance. I am making an exception because there are not many people on the list this time.
Thank you very much Mr President. Take it as a mitigating circumstance that there is apparently not a great deal of excitement and interest in this important subject, so I am not wasting many people's time.
Any data protection process or any procedure violating fundamental data protection interests must be related to a clearly identifiable aim and should have the ability to achieve that justifiable aim. What exactly, according to the US, is the justifiable aim, and how will the transfer of personal data be able to achieve that aim? In other words, how are they going to use these data? That is my first question to the Commission.
I would also like to ask why they use two different levels of scrutiny - one for the 'old' Member States and one for the 'newer' Member States, including my own country, Hungary. Why would a Hungarian citizen be more dangerous from the point of view of terrorism than any citizen from the 'older' Member States? Did this issue arise during the negotiations, or is it going to be an issue?
author. - Mr President, thank you for allowing me to ask for clarification on two points.
I was rather surprised to hear the Commission say that the issue of the Visa Waiver Programme affects the Member States only - at least I think that is what you said, Commissioner. Back in 2007, the European Commission initially said that it had exclusive competence in that area, and it eventually had to cede competence to the Member States. Am I correct in thinking that the European Commission has now changed its views on its own competences?
Secondly, Commissioner, you say that there is no reference in any of the MOUs to the transfer of PNR data. Well, I can give you a copy of one of the MOUs that mentions PNR. Does that indicate that the Commission itself does not even know what is going on?
Now I will clarify something for you, Madam Commissioner. This Parliament has decided to postpone the vote on two PNR agreements because we felt that we could trust the Commission to be equally responsible as an EU institution as we are at the European Parliament. I am beginning to wonder whether the Commission deserves that trust. I hope you will not disappoint us.
(Applause)
Member of the Commission. - Mr President, first of all, I would like to say that I find this discussion very interesting and that I am here to give explanations to you, but I cannot accept the claims that the Commission is not sensitive about protecting the data of EU citizens, nor can I accept the claim that I am here just to replace my colleague, without knowledge of the issue or of what is happening. We all know very well in the Commission - very well indeed - what is happening and I can tell you that we really are sensitive about protecting the data of our citizens.
Let us come to facts now: do we have to respect the Lisbon Treaty or not? What is your proposal? To ignore the Council? I have heard you say, in a very easy way, that you would like the European voice to be unique on this issue. I agree with you: I would also like that.
So what do you prefer? To tell the Commission to ignore the Council completely? I would like to inform you - and I am talking about facts here, not dreams - that we have already asked the Council, as you are well aware, for this is not something new. We proposed to the Council last May that if the future EU-US framework has any reference to personal data, this should also apply to the data of Member States. We proposed what you have all talked about here.
If it is agreed, then we will go for it. This is the case. But if it is not agreed with the Council, what do you propose we do? Do we go to the Member States and say that we cannot go any further? I understood that such is your proposal and my reply is very simple: we have to respect the Lisbon Treaty.
So, moving on to some other very interesting issues: I have heard a lot about the European database and about the Prüm database. My answer is that if the Member States have Memoranda of Understanding and bilateral agreements, they may be able to give data on their own nationals. They cannot give data from the EU database or the Prüm database and I was very clear on that point. I was also very clear that we have asked the United States - and we have sent letters and are still negotiating on this - to agree that the bilateral agreements cannot refer to PNR data. This is not to say that Member States may not have tried to negotiate with the United States, but this is the position of the Commission.
I understand your concerns very well, but we have to move forward to negotiate in a better way - the best way - with the United States and try to have some binding rules for the Member States within this agreement, because that is the only way to achieve exactly what you want to achieve. That is the way we can do things, so the Commission is going in that direction: we are now negotiating with the United States and we are trying to have an agreement that is binding on the Member States.
That is why we have gone to the Council and said: please be sure that, if this is agreed and if we can protect the data in our track - the track between the EU and the United States - then you have to do the same. Do you have any other proposal based on the legal framework that we have to respect? If so, I am very willing to hear of it. If there is no such proposal, however, please understand that we, too, are very sensitive about citizens' data and are trying to protect them, but we also try to respect the Member States and to respect the Council.
This issue is ongoing. I hear all your concerns and I will try to take them all on board. What the Commission can do is go to the Council and say stop talking with any other country. What we can say is that we are going to negotiate and afterwards try to bind them to our track. This is the way we can do things.
Madam Commissioner, allow me simply, because I have knowledge of the issue, to underline that virtually every political group in this Chamber has expressed major concerns, as you have heard. We do have a PNR agreement being re-negotiated and coming through. It is extremely important to this Parliament that the Commission takes these concerns very seriously and that we do not have the sense of disconnect that we had, for example, with the SWIFT agreement.
We have also pointed out in the recent past in these discussions the grey areas that are very dangerous. For example, if every Member State were to give to a third country the data that it places in European databases - let us say Schengen - you might end up having the third country collecting all the data in the Schengen database. Although it does not get it from Schengen, it gets it individually from each Member State.
In that sense, as you very correctly mentioned, we are grateful for the forcefulness with which the Commission is protecting the Community pillar of this situation. Allow me as well to ask you to make sure that this gets done in the best possible way.
Member of the Commission. - Mr President, I agree with you that we have to take all the concerns on board and I agree with you that there is an area of concern.
This is something I have made clear from the very outset and I would like you to understand that.
In the Commission, we are trying to find legal ways that respect the treaties to solve this problem, to protect data, and to try and enhance the Community pillar of this situation.
However, it is not the only pillar we have. I would like you to remember that I have understood all the concerns. I would like you to understand that we have asked for a commitment from the Council. If we are successful and really have protection of personal data in our agreement, then we have asked the Council to commit to this.
This is the only legal way to move forward.
The debate is closed.